Citation Nr: 1141490	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

The issues of entitlement to service connection for left hand and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Entitlement to service connection for a left hand disability was denied in July 1970, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the July 1970 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for a left hand disability.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision, in which the RO denied service connection for a left hand disability is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the July 1970 rating decision, the criteria to reopen the claim for service connection for a left hand disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the left hand claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's Office of General Counsel (OGC) determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow OGC's precedent opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims (Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 1970 rating decision, the RO denied service connection for a left hand disability based on a finding that a left hand disability existed prior to service and was not shown to have undergone an increase in permanent level of disability during service beyond the natural progress of the condition.  The appellant did not perfect an appeal to this decision.  The appellant also did not submit any new evidence during the one year after July 1970 that could be considered new and material and thus render the July 1970 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the July 1970 rating decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claim be reopened in August 2007.  

The evidence of record at the time of the July 1970 rating decision included service treatment records.  A service Report of Medical Examination dated in February 1969 for enlistment purposes reflects that the Veteran's upper extremities were clinically evaluated as normal.  A Report of Medical History dated in February 1969 for enlistment purposes reflects that the Veteran made no complaints related to a left hand disability.  In May 1969, the Veteran reported that he cut his left hand two years earlier.  There are several service treatment records related to left hand complaints.  December 1969 Medical Board Proceedings reflect that the Veteran was diagnosed with an old laceration of the palmar surface of the left hand, with severance of sublimis and profundus to the third and fourth digits, which existed prior to service and was not aggravated by service.  

The evidence received since the July 1970 rating decision includes private treatment records, VA outpatient treatment records, a July 2008 VA examination report, and statements by the Veteran.  There are several private treatment records related to a left hand disability, starting with March 1979 Guam Memorial Hospital treatment records reflecting that the Veteran was assessed with an old laceration flexor digitorum profundus, flexor digitorum superficialis to left long and ring fingers.  The July 2008 VA examination report reflects that the Veteran was diagnosed with history of tendon rupture to left third and fourth fingers, status post tendon reattachment surgery, with residual limited range of motion.  The examiner provided no etiology opinion.  The examiner also diagnosed carpal tunnel syndrome and diabetic peripheral neuropathy, not due to left hand trauma or surgical repair.  In several statements starting in April 2008, the Veteran stated that he injured his left hand in an accident during service.  The newly submitted evidence suggests that the Veteran's left hand disability could have been incurred in or aggravated by military service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a left hand disability which was incurred in or aggravated by military service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left hand disability is reopened, to that extent the appeal is granted.  


REMAND

A letter from Dr. Gregory J. Miller dated in April 2008 reflects that Dr. Miller treated the Veteran for low back pain on several occasions in 1994.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159 (c)(1)(2).  

Service treatment records dated in May 1969 reflect that the Veteran reported that he cut his left hand two years earlier, but a Report of Medical Examination dated in February 1969 for enlistment purposes reflects that the Veteran's upper extremities were clinically evaluated as normal, and a Report of Medical History dated in February 1969 for enlistment purposes reflects that the Veteran made no complaints related to a left hand disability.  There are several service treatment records related to left hand complaints.  December 1969 Medical Board Proceedings reflect that the Veteran was diagnosed with an old laceration of the palmar surface of the left hand, with severance of sublimis and profundus to the third and fourth digits, which existed prior to service and was not aggravated by service.  In February 2009, the Veteran stated that his left hand condition did not exist prior to service.  In light of the normal service entrance examination and the Veteran's statements that his left hand disability did not exist prior to service, the Board finds that the Veteran is presumed to have been in sound condition on service entry.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  The single in-service treatment note indicating a previous injury is insufficient to rise to the level of clear and unmistakable evidence needed to rebut the presumption of soundness.  38 C.F.R. § 3.304(b) (2011).  Therefore, the issue is one of direct service connection for a left hand disability.

The Veteran underwent a VA examination in July 2008.  The VA examination report reflects that the Veteran was diagnosed with history of tendon rupture to left third and fourth fingers, status post tendon reattachment surgery, with residual limited range of motion.  The examiner provided no etiology opinion.  The Board finds that the VA examination and report is inadequate, given that the examiner did not provide an etiology opinion.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the left hand issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from VA facilities on Guan including the Guam Community Based Outpatient Clinic (CBOC) dated from June 2008 to the present, as well as any treatment records from Guam Naval Hospital.

2.  Ask that the Veteran complete a release for any treatment he received from Dr. Miller.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left hand disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has a left hand disability or has had a left hand disability at any point during the claim period.  If a left hand disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left hand disability is related to service.  A complete rationale should be given for any opinion provided.  

4.  After completion of the foregoing, readjudicate the left hand and low back claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


